Order entered May 14, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00242-CR

                           WILLIAM WAYNE LAUBE, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 401st Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 401-81056-2012

                                            ORDER
       We GRANT court reporter Tonya Lebo’s May 7, 2013 request for an extension of time

to file the reporter’s record. The reporter’s record shall be due THIRTY DAYS from the date of

this order. The Court will not grant any further extensions.


                                                      /s/      LANA MYERS
                                                               JUSTICE